



COURT OF APPEAL FOR ONTARIO

CITATION: Sankar v. Bell Mobility Inc., 2016 ONCA 242

DATE: 20160404

DOCKET: C60176

Strathy C.J.O., LaForme and Huscroft JJ.A.

BETWEEN

Celia Sankar

Plaintiff (Appellant)

and

Bell Mobility Inc.

Defendant (Respondent)

Louis Sokolov, Jean-Marc Leclerc and Christine Davies,
    for the appellant

Steve Tenai and Guy White, for the respondent

Heard: November 23, 2015

On appeal from the judgment of Justice Edward P. Belobaba
    of the Superior Court of Justice, dated February 12, 2015, reported at 2015
    ONSC 632.

Strathy C.J.O.:

[1]

This appeal is about prepaid wireless phone card accounts. It concerns
    the fate of the balance remaining in a Bell Mobility Inc. (Bell) subscribers
    account when she fails to top up the account before the end of its active
    period.

[2]

Bells prepaid top-ups allow customers to add credit to their accounts
    and extend their active periods that give them access to Bells wireless
    network. Bells practice, during the period at issue, was to claim unused funds
    the day after the end of the active period. For example, if the active period
    ended on June 30, Bells practice was to claim the unused funds on July 1, if the
    account had not been topped-up in order to extend the active period.

[3]

The appellants certified class action alleges that Bell collected those
    funds improperly. She claims the contract provided that Bell had to wait until the
    second day after the end of the active period, not the first day. Alternatively,
    she alleges, Bell claimed funds improperly because Ontario legislation forbids
    the imposition of expiry dates on prepaid phone cards.

[4]

The motion judge ruled that Bell did not breach its contract and that
    the gift card regulations found in O. Reg. 17/05, as amended (the
Gift Card
    Regulation
)
[1]
,
    under the
Consumer Protection Act
,
2002
,
S.O. 2002, c.
    30 Sched. A, do not apply to prepaid phone cards. He therefore granted summary
    judgment answering the common issues in Bells favour and dismissed the class
    action.

[5]

The appellant challenges the motion judges conclusions on both issues.
    She asserts that the motion judge failed to consider the prepaid wireless
    contract as a whole, having regard to the expiry dates assigned by Bell and
    communicated to subscribers. She also submits that the motion judge erred in
    finding that the
Gift Card Regulation
is inapplicable to Bells phone
    cards.

[6]

For the reasons that follow, I would dismiss the appeal.

A.

Breach of contract claim

[7]

Bell markets prepaid cell phone services under three brand names: Bell
    Mobility, Solo Mobile, and Virgin Mobile. As the motion judge noted, and here I
    borrow liberally from his reasons, Bell offered different active periods and
    pricing for its three brands. The active periods ranged from 30 to 365 days and
    the cost of credits that could be purchased ranged from $15 to $200, depending
    on the length of the active period. Generally, the longer the active period the
    more the card cost and the greater the credits that could be applied against
    particular Bell services during the active period. Thus, customers could choose
    a plan to suit their budgets and anticipated usage.

[8]

All plans had an active period. At the end of the active period access
    to Bells services terminated unless the plan was renewed. If not, the prepaid
    credits expired and were forfeited to Bell. If the customer topped up the
    prepaid account balance before expiry, the unused balance was added to the new
    top-up and became subject to the new active period.

[9]

There were different ways to top up the account. Customers could pre-authorize
    the automatic top-up of their accounts through their credit or debit cards when
    the balance fell below a certain floor or was about to expire. Or, they could
    manually top up with a credit card through the brands web site or by
    purchasing a phone card from a retainer. Virgin Mobile customers could also
    manually top up with a debit card. When customers topped up their accounts,
    they received a PIN (personal identification number) receipt, containing a
    unique code. When the customer wished to activate the top up, she could enter
    the code on the brands website or by text or other communication to Bell, thereby
    adding the top up value to the balance in the prepaid account.

[10]

The
    focus of this action is the manual form of top up through the purchase of
    prepaid cards and PIN receipts.

[11]

The
    relevant portion of the Bell Mobility and Solo Mobile terms of service were as
    follows:

Value deposited into your prepaid account is available as
    prepaid credits for your Service and such credits are non-refundable,
    non-transferable, and will expire after a specified time period.

[12]

The
    Virgin Mobile terms of service stated the following:

All Top Ups ... have specified active periods and an expiry
    date. The active period starts on the date you place the Top Up on your
    account. Any Top Up balance on your account after the expiry date is forfeited
    and non-refundable. If you Top Up your account before your existing credit
    expires or is used up, then your existing credit is added to the new Top Up
    value and the active period of the earlier Top Up is extended so that the later
    expiry date of the two Top Ups is valid for the entire amount.

[13]

The
    motion judge relied on certain additional materials in his interpretation of
    the agreements.

[14]

First,
    as I have noted, the prepaid cards sold by retailers for these brands provided
    for different pricing and active periods. The cards used different terminology
    to describe the active period. Bell Mobility and Solo Mobile cards stated, for
    example, $15 valid for 30 days. Virgin Mobile cards said, for example, Funds
    expire, $15  30 days after activation.

[15]

Second,
    the PIN receipt customers received on payment for the card or top-up,
    stipulated, for example, $15 valid 30 days (Bell Mobility), $20 Good for 45
    days (Solo Mobile), and Funds expire, $15 - 30 days after activation (Virgin
    Mobile).

[16]

The
    breach of contract claim boiled down to whether the prepaid card expired at the
    end of the last day of the active period, or the day after. If the card did not
    expire until the day after the end of the active period, then Bell had breached
    its contract by treating the purchaser as having forfeited the unused balance on
    that day. In my view, the motion judge correctly held that the card expired at
    the end of the last day of the active period, not on the day after. Bell was
    therefore entitled to collect the unused balance after the last day of the
    active period.

[17]

The
    motion judge found that, at the time of contracting, Bell intended, and
    subscribers understood, that the agreement would expire at the end of the
    relevant active period. They understood that any unused funds would be claimed
    by Bell after that time, unless the account was topped up before expiry. The
    information on the prepaid cards and the PIN receipts was consistent with the
    language of the subscriber agreements, with brand brochures and pamphlets
    available at retailers and with the information on Bells websites.

[18]

While
    this matter was under reserve, this court released its decision in
MacDonald
    v. Chicago Title Insurance Company of Canada
, 2015 ONCA 842. The court held
    that the standard of review applicable to a standard form insurance policy was
    correctness. The appellant sought leave to make further submissions on the
    application of the decision and the court granted leave to both parties to do
    so.

[19]

Based
    on
Chicago Title
, the appellant submits that the standard of review is
    correctness, because Bells contracts are standard form contracts of adhesion. She
    submits that the factual matrix should have played no role in the
    interpretation of the contact. The motion judge should not have relied on
    extrinsic materials, such as PIN receipts, phone cards, brochures and websites
    to interpret the contract. Instead, the appellant says, the motion judge should
    have considered subsequent communications from Bell to its customers, in which Bell
    set out the expiry dates of their cards.

[20]

Bell,
    on the other hand, submits that the contract terms were contained not only in
    the agreements made when customers initially signed up for wireless service,
    but also in pricing and other contractual information, including expiry dates, set
    out in the prepaid cards and PIN receipts, which customers obtained when they
    bought top-ups. Bell says that the motion judge properly considered these
    documents, and others, in interpreting the contract. It also says that the
    motion judge rightly ignored communications made by Bell after customers had made
    their pre-payments.

[21]

Bell
    says that because the motion judge was entitled to rely on the factual matrix
    in this way, the standard of review should be one of palpable and overriding
    error.

[22]

In
    my view, in addition to the initial agreements, the motion judge was entitled
    to rely on other documents that formed part of the contractual relationship
    between the parties  the PIN receipts and phone cards referred to earlier. These,
    taken together with the agreements made when they subscribed to the service,
    formed the contract between every customer and Bell. It was appropriate to
    answer the common issue based on these documents and indeed the answer would
    have been incomplete had they not been considered.

[23]

There
    is a difference between considering the factual matrix and considering the
    documents that make up the contract itself. It is not uncommon in modern
    contracts, including contracts made partly on paper and partly on the internet,
    for the contract terms to be found in several documents. And it is well-settled
    that where parties enter into interrelated agreements, the court is required to
    look to all those agreements to determine their construction.

[24]

Thus
    in
3869130 Canada Inc. v. I.C.B. Distribution Inc
., 2008 ONCA 396, this
    court stated that a court may have regard to the language of other contracts
    made at the same time. It quoted with approval from John D. McCamus, The Law of
    Contracts (Toronto: Irwin Law Inc., 2005), at p. 715:

Many transactions, especially large commercial transactions
    such as the purchase and sale of a large and complex business, may involve the
    execution of several agreements. In such contexts, it is an interesting
    question, then, whether in the interpretation of one of the agreements, regard
    may be had to the others.
The basic principle is that such regard may be had
    only where the agreements essentially form components of one larger
    transaction. Where each agreement is entered into on the faith of the others
    being executed and where it is intended that each agreement form part of a
    larger composite whole, assistance in the interpretation of any particular
    agreement may be drawn from the related agreements.
[Emphasis added.
    Citation omitted.]

[25]

In
    this case, the agreements were not contemporaneous, but they were interrelated.
    The initial agreement contemplated that customers would top up their accounts
    through Bells websites, through the purchase of phone cards and through the
    purchase of PIN receipts. These were not simply part of the factual matrix  they
    contained contractual terms themselves. The motion judge properly had regard to
    these documents in order to determine the contract terms. Because these terms
    were common to all class members (albeit in slightly different language
    depending on the manner of top-up), it was appropriate to address the issue as
    a common issue.

[26]

In
    my view, based on
Sattva
and
Chicago Title
, a correctness
    standard applies to the interpretation of the Bell contracts, which included
    standard terms of service and standard form phone cards and PIN receipts. The
    factual matrix applicable to the dealings between individual customers and Bell
    plays no role in the interpretation of the contracts. Indeed, if that did play
    any role, the interpretation of the contract would not be a suitable common
    issue, because the answer could vary depending on the underlying facts.

[27]

The
    appellant says that the motion judge should have considered the text messages
    and other communications made by Bell to its customers prior to the expiry of
    their top-ups to notify them that their funds were about to expire. But these
    communications took place after the contract had been made. As the motion judge
    properly found, at para 28:

If any class member misunderstood the follow-up
    "expiration date" messages as meaning that unused funds would expire
    on Day 31 and would be seized on Day 32, and she relied on said messages to her
    detriment (by not topping up in time and forfeiting the unused balance) and the
    defendant did not grant a courtesy extension, then her remedy, as already
    noted, was two-fold: either a claim in breach of contract arguing promissory
    estoppel or a claim in misrepresentation. But both of these remedies would
    require proof of individual reliance and neither would be amenable to a class
    proceeding. That is why, as I have already noted, neither promissory estoppel
    nor misrepresentation was alleged by the plaintiff or pursued herein.

[28]

These
    communications were not part of the factual matrix surrounding the formation of
    the contract. At their highest, they were post-contractual representations.

[29]

In
    my view, the motion judges interpretation of the contract was correct. It was
    based on Bells Terms and Conditions of Service and other documents available
    at the time of contracting and the ordinary, grammatical and common sense
    meaning of the contract language.

[30]

The
    plain meaning of the language on the prepaid cards and the PIN receipts, when
    read in context of the agreements made by customers when they initially subscribed
    for the service, was, as the motion judge found, that the subscribers ability
    to use the prepaid funds expired at the end of the relevant active period.

[31]

Indeed,
    the appellants complaint to the CRTC confirmed that she understood from the
    contract documents that her account would expire at the end of the relevant
    period if it was not topped-up.

[32]

As
    the motion judge noted, the appellants real complaint, and the real complaint
    in this class action, is that Bells
subsequent
communications to its customers  made after they had purchased their top-ups
    and as the top-up was about to expire  were misleading. That is because they
    may have created the impression that subscribers had an additional day after
    the end of the active period to top up before their funds expired. I agree
    with the motion judge that this was essentially a claim for misrepresentation
    or promissory estoppel, neither of which was before him, because neither was held
    to be amenable to resolution as a common issue in the class proceeding.

[33]

I
    would therefore dismiss the first ground of appeal.

B.

Gift Card Regulation

[34]

The
    parties made no submissions in either this court or in the court below
    concerning the legislative jurisdiction of the Province of Ontario over prepaid
    phone cards. The appellant submits that if Ontario has such jurisdiction, an
    issue that was left for another day if necessary, the cards cannot have expiry
    dates. She submits the motion judge erred in his interpretation and application
    of ss. 23 and 25.1-5 of the
Gift Card Regulation
.

[35]

The
Gift Card Regulation
is made under the
Consumer Protection Act.
Part
    IV of that statute deals with specific consumer agreements, including future
    performance agreements. A future performance agreement is defined in s. 1 as a
    consumer agreement in respect of which delivery, performance or payment in
    full is not made when the parties enter the agreement. That is, as the name
    suggests, an agreement that is to be wholly or partly performed in the future.
    Sections 21 to 26 of the statute set out certain consumer rights in relation to
    future performance agreements, none of which is applicable here.

[36]

The
Gift Card Regulation
states the requirements for future performance
    agreements generally and for gift card agreements in particular. The regulation
    defines both gift card and gift card agreement as follows:

23.

In the Act and this Part,

gift card means a voucher in any form, including an
    electronic credit or written certificate, that is issued by a supplier under a
    gift card agreement and that the holder is entitled to apply towards purchasing
    goods or services covered by the voucher; (carte cadeau)

gift card agreement means a future performance agreement
    under which the supplier issues a gift card to the consumer and in respect of
    which the consumer makes payment in full when entering into the agreement;
    (convention de carte cadeau)

[37]

As
    the motion judge noted, there is a degree of circularity to these definitions,
    in that each term is defined partly by reference to itself.

[38]

The
    regulation prohibits an expiry date on the future performance of a gift card
    agreement:

25.3(1)

No supplier shall enter into a gift card
    agreement that has an expiry date on the future performance of the agreement.

25.3(2)

A gift card agreement with an expiry date on its
    future performance shall be effective as if it had no expiry date if the
    agreement is otherwise valid.

[39]

Based
    on the ordinary meaning of the terms gift card and gift card agreement, the
    motion judge interpreted those terms as requiring an actual gifting of the card
    or voucher to a third party. In reaching this conclusion, he held that [t]here
    is nothing in the language of the
Gift Card Regulation
that explicitly
    limits or confines its application to gift cards as commonly understood. He
    noted, however, that in introducing the regulation, the Minister of Government
    Services observed that gifts cards are purchased in good faith by the people
    of Ontario for their family and friends.

[40]

He
    concluded that prepaid phone cards are generally not subject to the
Gift
    Card Regulation
, because they are purchased for personal use and not as
    gifts. In his view, only if a prepaid phone card was 
purchased
    as a gift for a third party, [would it] qualify as a gift card.

[41]

He held that even phone cards and PIN receipts purchased as gifts
    for third parties would not contravene the regulation, because they did not
    have expiry dates. He stated, at para. 44:

They could be redeemed, i.e. activated, at any time without
    limitation.  And the fact that the wireless services provided thereafter were
    time limited, i.e. after this particular gift card was redeemed (by
    activation), is not a breach of any provision in the
Gift Card Regulation
.

[42]

The
    motion judge held, in the alternative, that even if pre-paid phone cards were
    gift cards, they were nonetheless exempted under s. 25.1(b) of the
Gift
    Card Regulation
, which exempts any gift card that covers only one specific
    good or service from the no expiry date provision, among others. The gift
    cards here, he said, covered only one specific service: access to Bells
    network.

[43]

The
    appellant argues that there is nothing in the legislation to show that it was
    limited to future performance agreements purchased as gifts. She also says the
    Bell cards are not for one specific service, but rather for a variety of
    services, including voice, data, voicemail, call display, long distance,
    roaming, text, picture, downloads, streaming, browser usage and internet
    access. These services are priced at specific rates, which are then deducted
    from the consumers account based on usage of each service.

[44]

The
    respondent agrees with the motion judge and argues that access to the network
    is a single service; all the other services are incidental.

[45]

I
    do not find it necessary to address the issue of whether the
Gift Card
    Regulation
applies only to gift cards purchased as gifts. Nor is it
    necessary to consider whether the case falls within the single service
    exception, although there is a strong argument that the consumer is purchasing
    a single service  access to Bells network for a defined period of time.

[46]

Rather,
    I rest my conclusion on the interpretation of the
Gift Card Regulation
,
    to which the motion judge alluded in his analysis. The regulation prohibits an
    expiry date on the 
future performance of the agreement
. It provides
    that a future performance agreement with an expiry date is to be effective as
    if it had no expiry date. Its purpose is to prevent the expiry of the
    agreement before the seller of the card has delivered the goods or performed
    the services promised under the agreement. It does
not
prohibit an
    agreement being time-limited  for example, use of a gym for 30 days after
    activation of the membership, or use of wireless services for 30, 60, 90 or 365
    days after activation.

[47]

The
    question, therefore, is what does performance of the wireless agreement
    entail? Does it mean that Bell performs its agreement by giving the customer
    access to its wireless network for 30, 60, 90 or 365 days, or does it mean that
    Bell must provide wireless service until the customer uses up all the prepaid
    credits in his or her account?

[48]

The
    plain meaning of the contracts is that customers were buying a defined period
    of wireless service. Significantly, the motion judge found, at para. 12, that [a]t
    no time during the class period did class members receive anything less than
    the full period of wireless service for which they had contracted to receive.

[49]

But,
    although the performance of the contract entailed a defined period, the
    purchaser or donee of a Bell card or PIN receipt could decide when she wanted
    to activate the service in order to begin that period. The service could be
    activated at any time in the future. Bell was required to perform the agreement
    once the consumer decided to activate the service. The agreement was fully performed
    by Bell when it gave the customer access to its wireless services for the
    agreed-on period.

[50]

The
    fact that the service purchased was for a defined period, calculated on the dollar
    value of credits the consumer added to the account, was not a breach of the
    regulation. To hold otherwise would mean that Bell was required to keep the
    wireless service and number available to the customer indefinitely, a patently
    unreasonable outcome. As the motion judge noted, at para. 44 of his reasons,
    section 25.3(1) [of the
Gift Card Regulation
] prohibits an expiry date
    on the gift card itself and not on the goods or services purchased with that
    gift card.

[51]

It
    is noteworthy, although not in any way determinative, that in establishing the
Wireless
    Code
, the Canadian Radio-television and Telecommunications Commission (CRTC)
    specifically addressed this issue, after hearing submissions from consumer
    groups and wireless providers:
Telecom Regulatory Policy CRTC 2013-271
.
    The
Wireless Code
, effective December 2, 2013, established a mandatory
    code of conduct for all providers of retail mobile wireless voice and data
    services. The CRTC noted that prepaid cards are subject to an expiry date
    ranging from 15 days to one year after activation, depending on the value of
    the card, and to continue service and/or carry over credits beyond the expiry
    date consumers can top up their accounts via the service providers website and/or
    by purchasing additional prepaid cards.

[52]

The
    CRTC received complaints similar to those made by the representative plaintiff
    in this proceeding. Indeed, she herself made a complaint to the CRTC. She and
    other consumers were frustrated that their account balances expired if they did
    not top up and that they lost the balance in the account if they missed the
    end of their active period, by even one day. They asked the CRTC to require
    wireless service providers to carry over prepaid account balances indefinitely
    or to prohibit the expiry of prepaid cards.

[53]

To
    address these concerns, the CRTC required wireless service providers to hold
    prepaid card customers accounts open for seven days following expiry of an
    activation period to give consumers additional time to top up their accounts.
    This, it said, would not impose significant burdens on service providers, would
    enhance the clarity of prepaid billing services and policies, would balance
    consumer interests with current market realities and would increase
    flexibility for frequent users of prepaid services.

[54]

The
    commission concluded, however, that it would not be appropriate to require
    service providers to permit consumers to carry over their prepaid unused
    minutes indefinitely. It noted that prepaid card services provide access to the
    network for a specific period of time. It stated, at para. 349 of its decision:

The Commission considers that the evidence on the record of the
    proceeding does not support consumers request for [wireless service providers]
    to carry over their prepaid unused minutes indefinitely. In this regard, the
    Commission notes that wireless services, including prepaid card services,
    provide access to the network for a specific period of time with specific usage
    limitations that are distinct for each aspect of the service. The Commission considers
    that imposing a requirement that services be provided beyond the limitations
    set out in the service agreement would not be appropriate.

[55]

As
    the motion judge noted, in November 2013 Bell amended its top-up agreements to
    reflect the seven-day grace period conferred by the CRTCs decision.

[56]

It
    is true that this conclusion means that consumers, such as the appellant, may
    find themselves in a situation where their phone cards expire before they have
    had a chance to use all their prepaid credits. They may also find themselves on
    a merry-go-round they cannot get off, because they must constantly top up an
    account with a credit balance, because they have not used up all their credits
    from the previous active period. Depending on ones perspective, that may be
    unfair or it may be part of the price paid for the flexibility of a prepaid
    phone card. The CRTC does not address this issue. If the Province of Ontario
    has jurisdiction over phone cards  an open question  it may choose to do so.

[57]

In
    my view, the motion judge was correct to grant summary judgment in favour of
    the respondent on the common issue relating to the
Gift Card Regulation.

C.

Disposition

[58]

For
    these reasons, the appeal is dismissed.

[59]

The
    parties agreed that costs should be awarded to the successful party in the
    amount of $20,000 all-inclusive, subject to the right of the Class Proceedings
    Fund to make submissions. A copy of these reasons shall be provided to the Fund
    by class counsel. Subject to any submissions by the Fund within 30 days, the
    respondent shall have its costs in the agreed amount.

G.R. Strathy C.J.O.

I agree H.S. LaForme
    J.A.

I agree Grant Huscroft
    J.A.

Released: April 4, 2016





[1]

I will refer to this regulation as the
Gift Card Regulation
although it covers more than this subject. The same term was used in the
    certified common issue.


